Nichols, Presiding Judge.
The defendant was tried and convicted for manufacturing whisky. His motion for new trial, based on the usual general grounds only, was overruled and he now assigns error on such judgment adverse to him. The evidence adduced on the trial of the case showed that the defendant was arrested at the site of the still, that he had been around such still for at least twenty or thirty minutes, that he walked back and forth between the still (which was in operation) , and a water pump (their water was being pumped from a spring to the still), that he was heard picking up jars, and was seen leaning over a barrel containing mash or whisky, and upon being apprehended gave warning to two other men who were engaged in operating the still so that they could flee. Held:
The evidence authorized the verdict and whether the defendant’s explanation as to his presence at the still was sufficient to acquit him was a question for the jury and such question was decided adversely to his contentions. See Chester v. State, 74 Ga. App. 667 (2) (41 SE2d 162); Blanton v. State, 91 Ga. App. 406 (85 SE2d 830); Mercer v. State, 100 Ga. App. 196 (1) (110 SE2d 558).

Judgment affirmed.


Frankum and Jordan, JJ., concur.